Case 2:85-cv-04544-DMG-AGR Document 1134-5 Filed 06/21/21 Page 1 of 7 Page ID
                                #:43256




                    EXHIBIT F

       REDACTED
      VERSION OF
      DOCUMENT
    PROPOSED TO BE
   FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-5 Filed 06/21/21 Page 2 of 7 Page ID
                                     #:43257



 1    I,                          , declare as follows:
 2
 3    1.    This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.    I am 13 years old. I am from Honduras.
 6    3.    I arrived in the United States on or around February 25. I traveled from Honduras
 7 with my father. We separated at the river and I crossed with a friend and another young
 8 man. The current was very strong. I don’t know where my father is now.
 9 4.       After I crossed the river, I walked for about 30 or 60 minutes to reach the
10 immigration checkpoint. Then I was transferred to immigration custody.
11
12 CBP Custody
13    5.    I was kept in immigration custody for four days. I was held in a big white tent with
14    nylon walls. The tent was so cold that everyone called it a freezer (“hielera”). We were
15 given silver blankets but it was still really cold. At first I thought the silver blankets were
16 made of the kind of foil that you use to bake cookies, but it was a different material. We
17 slept on very thin mattresses on the floor. It was very hard to sleep at night because the
18 lights were never turned off, the cleaning people would come in and clean, and the
19 officials would call out roll call every few hours.
20 6.       After four days in the cold tent, I was moved to another building for 24 hours. It
21 was like a trailer room, and there were many girls crammed into the room together. I
22 started crying when I saw that place because it was so bad. We didn’t have any privacy
23 when we went to the bathroom. I met other girls who had already been in that building
24 for 15 days and was really scared.
25 7.       After 24 hours in that room, the officials called my name and I was put on a bus.
26 The officials told me that I was being sent to a home with food, a television, a bed, and
27 good meals, but instead I was taken here to El Paso. The bus ride here took about 14
28


                                                   1
     Case 2:85-cv-04544-DMG-AGR Document 1134-5 Filed 06/21/21 Page 3 of 7 Page ID
                                     #:43258



 1    hours. There was food available to eat on the bus but I didn’t eat anything because I get
 2    nauseous if I eat on moving vehicles.
 3
 4    Fort Bliss Emergency Intake Site
 5    8.    I have been at the Fort Bliss Emergency Intake Site in El Paso for about 58 days.
 6    On June 6 I will have been here for two months.
 7    9.    I am in Tent 11. A couple weeks ago, there were about 1,015 girls in my tent. Now
 8    there are about 200 to 300 girls in my tent. I don’t know where the other girls went but I
 9    think that they went to another shelter or were released to sponsors. There are girls that
10    arrived after me that have already left. From the group of girls that arrived with me on
11    April 6, there are only two of us left. There are girls from the groups that arrived on April
12    9 and 14 that have already left.
13    10.   I sleep in Tent 11 with hundreds of other girls. We sleep on double cots. I was
14    given a very thin mattresses when I arrived, but I got a thicker mattress yesterday.
15    11.   It is really hard for me to sleep because my cot is right next to a light that stays on
16    all night. I sleep on the top bunk cot and it is very bright. I used to wear my face mask
17    over my eyes, but I was scared that it would slide down while I was sleeping and I
18    wouldn’t be able to breathe. For the past week or so I have only been sleeping during the
19    day. Some girls have sleeping masks, but I haven’t received one even though I asked a
20    staff member if I could have one. I have asked for sleeping pills to be able to go to sleep,
21    but the doctor told me that I am too young to receive sleeping medication.
22    12.   The staff here wear different color shirts. The yellow shirts watch and take care of
23    us, the green shirts supervise the yellow shirts, and the blue shirts supervise the green
24    shirts. The dark blue shirts are social workers or attorneys. The orange shirts escort us
25    when we leave the tent. The red shirts take us outside to play soccer and volleyball. The
26    black shirts are the ones that coordinate all the other color shirts.
27    13.   The yellow shirts watch us all the time. If someone tries to commit suicide and kill
28    themselves, then they have to be followed everywhere by a yellow shirt for ten days. It’s


                                                     2
     Case 2:85-cv-04544-DMG-AGR Document 1134-5 Filed 06/21/21 Page 4 of 7 Page ID
                                     #:43259



 1    called getting a “1:1” if a yellow shirt has to follow you everywhere. I was on the 1:1
 2    suicide watch list and followed by a yellow shirt for ten days. It was a little strange
 3    because the worker would always be right next to me – when I was showering, talking to
 4    friends, going to the bathroom, painting, everything. When I was put on the 1:1 suicide
 5    watch list, the worker took away all my pens and pencils and looked through all my
 6    belongings to make sure I didn’t have any objects that I could hurt myself with.
 7    14.   There used to be 28 people on the 1:1 suicide watch list, but now there are only 8
 8    people on the list. I’m no longer on the list.
 9    15.   The counselors create the list of children that have to be watched for suicide risk.
10    When I was first here, I talked to a counselor a few times and it was helpful. But when I
11    didn’t want to see the counselor any longer, they put me on the list and made me have a
12    1:1 worker to monitor for suicide risk. Now that I’m off the list, I am obligated to go to
13    counseling meetings. I have individual meetings with a counselor, I don’t have group
14    counseling like some of the other girls.
15    16.   The yellow shirts used to monitor us to make sure we wouldn’t escape, but now
16    there are a lot of security guards and they watch us to make sure we don’t escape. The
17    guards scan our identification bracelets when we go in and out of the tent.
18    17.   Some of the girls have plastic identification cards on a lanyard around their neck,
19    but I can’t have one of those because I was on the 1:1 suicide watch list. Some girls were
20    using the plastic identification cards to cut themselves, and the staff was worried about
21    the security risk from the lanyard, so I was given an identification bracelet instead. I
22    would prefer to have a card and lanyard because it doesn’t get lost as easily. Recently,
23    because the staff was worried about the safety risk, they took away everyone’s
24    identification cards and lanyards, but I know that some girls haven’t turned theirs in.
25    18.   During the Know-Your-Rights presentation, I asked what would happen to us if
26    someone tried to escape. I was told that if I tried to escape that I would have to spend a
27    longer time in detention. Staff told us that if we try to escape we will be caught.
28


                                                       3
     Case 2:85-cv-04544-DMG-AGR Document 1134-5 Filed 06/21/21 Page 5 of 7 Page ID
                                     #:43260



 1    19.   There are some English classes here, but I don’t go to them because they are very
 2    crowded with a lot of girls. When I was on the 1:1 suicide watch list, I got to have
 3    English lessons with one other girl, and that was nice because I could actually learn.
 4    20.   During the day, I spend some of my time making bracelets. I like to make
 5    bracelets, especially with beads that have letters on them.
 6    21.   We are allowed to go outside twice a day, once at 11 am and once at 4 pm. There
 7    are different recreational facilities for girls and boys. There is a soccer field that we can
 8    play on, and there is also a recreation tent with some games and sometimes Zumba
 9    classes. Most of the time the boys are on the field. Girls and boys aren’t allowed to see
10    each other, otherwise we get in trouble, so usually we have our recreation time in the tent
11    and not out on the field.
12    22.   The food here is horrible. Yesterday we were given hamburgers but I couldn’t eat
13    it because there was a foul odor coming from the bread. The salad was soggy and covered
14    in condiments, so I couldn’t eat that either. The rice is usually very hard. Many times I
15    have been given chicken that was bloody and raw. I remember that during one meal, my
16    friend was given chicken that still had feathers in it and she had to pull out the feathers. I
17    really only eat popsicles and juice because that is the only food that I can trust. We get
18    popsicles at dinner, so usually I give up sitting with my friends so that I can walk through
19    the dinner line three times to get a couple of popsicles and juice boxes to eat.
20    23.   We are allowed to shower whenever we want to. When there were more girls in the
21    tent, we could only shower once every two days and we were only allowed to shower for
22    five minutes. If we weren’t done with the shower in five minutes, the worker would open
23    the shower door and everyone could see you. One time my friend was showering and the
24    worker opened the door on her. Now that we are allowed to take longer showers, it’s my
25    favorite part of the day. It’s the only time that I’m alone and have privacy.
26    24.   The laundry service sometimes loses our clothes. I put a pair of my jeans in the
27    laundry bag to be cleaned, but they lost my jeans and sent back a pair that was too big. I
28


                                                     4
     Case 2:85-cv-04544-DMG-AGR Document 1134-5 Filed 06/21/21 Page 6 of 7 Page ID
                                     #:43261



 1    haven’t sent my current pants to be washed because I don’t want them to get lost. They’re
 2    the only pair that fit me and keep me protected from scrapes.
 3    25.   I have not talked to an attorney since I have been here. Someone told me that a list
 4    of lawyers would be sent to my uncle, but he hasn’t received a list yet.
 5    26.   My uncle is applying to be my sponsor and he lives in New Mexico. When I lived
 6    in Honduras, he lived next to me in my grandma’s house. He has taken care of me before.
 7    27.   My uncle told me that he has already completed his paperwork, attended his
 8    biometrics appointment, and submitted his fingerprints.
 9    28.   I have had four different social workers at Fort Bliss. Since I’ve been here, I have
10    talked to one of the social workers almost every week. My first social worker told me that
11    I would be approved for release about a month ago, but a month came and went and I
12    wasn’t released. Then I learned that that social worker stopped working on my case, and I
13    was assigned a new social worker.
14    29.   I last met with my new social worker three or four days ago, and they told me that
15    they would give me a case update today or tomorrow. During our last meeting, the social
16    worker told me that my case is almost done and that they’re just waiting on my case to be
17    approved in order for me to leave.
18    30.   I have been allowed to use the phone about two times per week. My counselor told
19    me that any calls I make are being recorded and monitored by counselors and social
20    workers.
21    31.   I have been here for a really long time. I really want to leave. It’s sad because all
22    my friends are waiting for the staff to call my name to be released because I have been
23    here for such a long time. Today, my friend that I crossed the river with was transferred
24    out of here. I think she was transferred to another shelter because she was Category 3. I
25    have seen other girls get transferred as well.
26    32.   When I grow up I want to be many different things. I think I’d like to be a
27    businesswoman during the week and teach English on the weekends.
28


                                                       5
Case 2:85-cv-04544-DMG-AGR Document 1134-5 Filed 06/21/21 Page 7 of 7 Page ID
                                #:43262
